This opinion is subject to administrative correction before final disposition.




                              Before
                 MONAHAN, HOLIFIELD, and HACKEL
                     Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

               Anthony C. BALLESTEROS
  Gas Turbine Systems Technician Second Class (E-5), U.S. Navy
                          Appellant

                             No. 202200116

                        _________________________

                           Decided: 28 July 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Matthew C. Cox

 Sentence adjudged 18 March 2022 by a special court-martial convened
 at Naval Station Norfolk, Virginia, consisting of a military judge sitting
 alone. Sentence in the Entry of Judgment: reduction to E-1, confine-
 ment for 6 months, and a bad-conduct discharge.

                             For Appellant:
                     Captain Colin W. Hotard, USMC

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
               United States v. Ballesteros, NMCCA No. 202200116
                               Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
    However, we note that the Entry of Judgment does not accurately reflect
the disposition of the charges. Specifically, the original Entry of Judgment
failed to identify the disposition of specifications 2 and 3 of Charge I, which
were withdrawn and dismissed prior to the entry of pleas. Although we find no
prejudice, Appellant is entitled to have court-martial records that correctly re-
flect the content of his proceeding. 2 In accordance with Rule for Courts-Martial
1111(c)(2), we modify the Entry of Judgment and direct that it be included in
the record.
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Interim Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.
   2   United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998).


                                            2
UNITED STATES                                       NMCCA NO. 202200116

       v.                                                  ENTRY
                                                            OF
Anthony C. BALLESTEROS                                   JUDGMENT
Gas Turbine Systems Technician Sec-
ond Class (E-5)                                      As Modified on Appeal
U.S. Navy
                     Accused                              28 July 2022



   On 18 March 2022, the Accused was tried at Naval Station Norfolk, Virginia, by a
special court-martial, consisting of a military judge sitting alone. Military Judge Mat-
thew C. Cox presided.

                                     FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge I:     Violation of Article 120, Uniform Code of Military Justice,
              10 U.S.C. § 920.
               Plea: Not Guilty.
               Finding: Dismissed.

   Specification 1: Abusive sexual contact of G.S. on or about 19 January
                    2019.
                       Plea: Not guilty.
                       Finding: Dismissed.

   Specification 2: Sexual assault of G.S. on or about 19 January 2019.
                       Plea: No plea entered.
                       Finding: Dismissed prior to entry of pleas.

   Specification 3: Sexual assault of G.S. on or about 19 January 2019.
                       Plea: No plea entered.
                       Finding: Dismissed prior to entry of pleas.
               United States v. Ballesteros, NMCCA No. 202200116
                          Modified Entry of Judgment

Charge II:   Violation of Article 128, Uniform Code of Military Justice,
             10 U.S.C. § 928.
             Plea: Guilty.
             Finding: Guilty.

   Specification:     Assault consummated by a battery of G.S. on or about
                      19 January 2019.
                      Plea: Guilty.
                      Finding: Guilty.

                                  SENTENCE

   On 18 March 2022, a military judge sentenced the Accused to the following:
      Reduction to pay grade E-1.
         For the Sole Specification of Charge II:
            confinement for 6 months.
      Confinement for a total of 6 months.
      A bad-conduct.




                                FOR THE COURT:




                                S. TAYLOR JOHNSTON
                                Interim Clerk of Court




                                         2